Exhibit HACKENSACK, NJ,June 2, 2010 – First Real Estate Investment Trust (“FREIT”) announced its operating results for the six and three-months ended April 30, 2010. The results of operations as presented in this earnings release are unaudited, and are not necessarily indicative of future operating results. FINANCIAL HIGHLIGHTS Six Months Ended April 30, 2010 Three Months EndedApril 30, 2010 *Net Income Per Share-Basic: $0.33 $0.16 *Dividends Per Share: $0.60 $0.30 *FFO Per Share-Basic: $0.74 $0.37 *FFO Payout: 81.1% 81.1% *Average Residential Occupancy: 93.8% 94.6% *Average Commercial Occupancy: 90.1% 89.5% RESULTS OF OPERATIONS Real
